Johnson, J.,
dissenting: I respectfully dissent. The Court of Appeals got it right. The State charged McWilliams with submitting claims to Medicaid for services that he did not render, but the evidence failed to refute that McWilliams did, in fact, provide those claimed services to his wife, albeit the services may not have been authorized for Medicaid payment.
There is a huge difference between claiming reimbursement for services which were never provided and claiming reimbursement for services that were provided in good faith, but which were not *101defined as authorized “personal care services” under applicable federal regulations. The former might justify a criminal prosecution for fraud; the latter only justifies a civil action for reimbursement of unauthorized payments. If that distinction does not exist, there are millions of income tax payers, awash in a sea of confusion over Internal Revenue Code provisions and regulations, that are in danger of acquiring a criminal record through ignorance.
The majority pays lip service to the definition of the fraud element: an untrue statement known to be untrue by the party making it and made with the intent to deceive. But then the majority finds tire evidence sufficient to establish that McWilliams knew he was not authorized to submit the claim, notwithstanding permission from his “boss,” because an acknowledgment form he signed at some point said not to submit a claim for services while the employer was hospitalized. Apparently, the majority believes that constructive knowledge is sufficient to put someone in prison for fraud; I don’t. Further, the majority apparently believes that all personal care attendants (PCAs) should know intuitively that the information contained in the acknowledgment form that they sign when commencing their duties is not waivable by anyone under any circumstances, no matter how critically ill the employer might be. Otherwise, where is the evidence of an intent to deceive here when the uncontroverted testimony of McWilliams was that his “boss” knew about and authorized the claims?
Granted, we should not reweigh the evidence. But the evidence must be sufficient to support the crime with which the defendant was actually charged; it is not enough that the evidence could have supported another after-the-fact theory of prosecution that the State may have developed for appeal purposes. See State v. Jones, 242 Kan. 385, 397, 748 P.2d 839 (1988) (“When the information alleges one or more theories for commission of the crime, the general rule is that the instructions should be confined to the charges contained in the information and should not be broader or narrower than the information.”). Moreover, K.S.A. 22-3201(b) requires that the complaint “shall be a plain and concise written statement of tire essential facts constituting the crime charged.”
*102“ ‘The purpose of tire information in a criminal case is to advise the accused and the court of tire charges alleged to have been committed and the essential facts constituting the crime charged. State v. Carpenter, 228 Kan. 115, 612 P.2d 163 (1980). In a felony action, the information is the jurisdictional instrument upon which the accused stands trial. An information must be stated with enough clarity and detail to inform a defendant of the criminal act with which he is charged. City of Altamont v. Finkle, 224 Kan. 221, 579 P.2d 712 (1978). The failure to so inform dre defendant denies the defendant procedural due process and violates his right to be informed of dre charges against him. K.S.A. 22-3205; Kansas Const. Bill of Rights, § 10; U.S. Const., 6dr Amend.; State v. Daniels, 223 Kan. 266, 573 P.2d 607 (1977).’ ” State v. Garrison, 252 Kan. 929, 934, 850 P.2d 244 (1993) (quoting State v. Snyder, 10 Kan. App. 2d 450, 457-58, 701 P.2d 969 [1985]).
As the majority recites twice, the complaint here alleged that McWilliams submitted claims for personal care services “which were not provided.” A plain reading of the charging document would inform a rational, ordinary defendant that he or she had not done the work for which he or she was claiming payment from Medicaid. In that regard, the State simply did not prove that McWilliams did not provide the services he claims to have provided to his hospitalized wife.
On the other hand, the State’s charging document did not allege that McWilliams knowingly attempted to claim payment for unauthorized services rendered, i.e., that McWilliams knew the care he was giving his hospitalized wife was not reimbursable under Medicaid but submitted a claim anyway. To compensate for that shortcoming, the State asserts a newfound theory on appeal that “personal care services” is a term of art that does not apply to any services provided to a hospitalized employer, even if the acts performed were previously referred to as personal care services when performed at home. In other words, the State and the majority would require McWilliams to know that the term “personal care services,” when used in the complaint, had the narrow and precise definition recited by the majority from 42 C.F.R. § 440.167(a). But that position is contradicted by the acknowledgment form to which tire majority ascribes so much importance. That form simply refers to a PCA not being “authorized to provide services . . . for the time that an employer is hospitalized.” (Emphasis added.) If the use of *103the term “personal care services,” by definition and without more, means the exclusion of any services provided to a hospitalized employer, as the State and the majority assert, why would the acknowledgment form tell PCAs they cannot provide “services” to a hospitalized employer?
In my view, the majority has found sufficient evidence to support a conviction based upon a theory of prosecution that the State neither alleged nor proved at trial. To me, that is not due process. I would affirm the Court of Appeals.